BROWN, District Judge.
It is not necessary to consider here ■whether the words “in contemplation of bankruptcy” in section 14, cl. 2, of the act of 1898, are broader in their signification than under prior acts (Buckingham v. McLean, 13 How. 167; In re Craft, 6 Blatchf. 178, Fed. Cas. No. 3,317; In re Goldschmidt, 3 Ben. 379, Fed. Cas. No. 5,520; In re Freeman, 4 Ben. 245, Fed. Cas. No. 5,082) or not; for I am of opinion that (he evidence is not sufficient to warrant the finding that the loss or disappearance of the books of account in this case in 1891 was with any “fraudulent intent of the bankrupt to conceal his true financial condition” or with any other fraudulent intent. I do not see any sufficient reason for such an implication or inference. His acts done at that time were lawful. There would be no apparent motive for such concealment and it is denied.
Discharge granted.